Name: 93/630/EEC: Council Decision of 29 October 1993 on the creation of a trans-European inland waterway network
 Type: Decision_ENTSCHEID
 Subject Matter: maritime and inland waterway transport;  economic policy;  transport policy;  organisation of transport
 Date Published: 1993-12-10

 Avis juridique important|31993D063093/630/EEC: Council Decision of 29 October 1993 on the creation of a trans-European inland waterway network Official Journal L 305 , 10/12/1993 P. 0039 - 0041 Finnish special edition: Chapter 7 Volume 5 P. 0065 Swedish special edition: Chapter 7 Volume 5 P. 0065 COUNCIL DECISION of 29 October 1993 on the creation of a trans-European inland waterway network (93/630/EEC)THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 75 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas it is essential for the proper functioning of the internal market that the Community's transport infrastructure between major seaports and the industrialized regions of the European hinterland be improved and made more efficient, in particular through the development of an inland waterway freight transport network; Whereas it is necessary to coordinate properly the objectives of the trans-European inland waterway network with those of Community regional policy; Whereas inland waterways should play a greater role in trade, since they offer a less expensive, less-polluting and low energy-consuming mode of transport; Whereas there is considerable spare vessel and infrastructure capacity in this sector and it is a mode which lends itself to use with other modes of transport; Whereas a plan must be drawn up to ensure technical consistency between waterways and to define the priority measures to be taken in order to develop a European inland waterway network; Whereas action should focus on the links which carry most freight traffic in the Community; Whereas the plans of transport infrastructure networks are of an indicative nature and may be changed, and aim at the gradual achievement of a multimodal transport system; Whereas the proposals which the Commission will subsequently submit to the Council establishing a series of guidelines for trans-European networks in the transport-infrastructure sector will contain the criteria which will form the basis for selecting the measures or projects to be incorporated in the various networks; Whereas, with a view to a possible contribution by the Community to the financing of the projects provided for by this Decision within the framework of specific financial instruments for transport infrastructure, provision should be made for a cost-benefit analysis of the projects, taking into consideration their economic, social and environmental benefits, HAS ADOPTED THIS DECISION: Article 1 The trans-European inland waterway network shall incorporate existing river basins and a number of major traffic arteries using rivers and canals and the branches and links which connect them. It shall in particular serve industrial regions and major conurbations and link up with the major seaports. The minimum technical specifications adopted for the network's waterways shall correspond to Class IV (4). Where an inland waterway forming part of this network is modernized or created, the technical specifications should correspond at least to Class IV and permit subsequent transition to Class Va/Vb (5) and the passage in a satisfactory way of vessels used for combined transport. The network shall be developed as specified in the plan shown on the map in the Annex. Article 2 Wherever possible and taking account in particular of the financial constraints on Member States, the priority projects of Community interest listed below and relating to the provision of missing links and the elimination of bottlenecks should be initiated within 10 years: 1. improvement of the Mittellandkanal and construction of the aqueduct over the Elbe at Magdeburg; 2. improvement of the navigability of the Elbe between Magdeburg and the Czech frontier; 3. improvement of the links between the Elbe and Oder; 4. linking the Twentekanaal and the Mittellandkanal; 5. linking the Rhine and the RhÃ ´ne; 6. linking the Seine and the Scheldt in France and the Scheldt in Belgium; 7. north-south axis, link between the Scheldt and the Rhine; (a) improvement of the Antwerp-Brussels- Charleroi axis; (b) improvement of the eastern section towards the Rhine via the Central Canal, the Meuse, the Lanaye Canal in Belgium and the Juliana Canal in the Netherlands; 8. linking the Main and the Danube and improving the Main and Danube between Straubing and Vilshofen; 9. improvement of the navigability of the Danube between Vienna and the Black Sea (non-Community project). Article 3 The plan for the network is of an indicative nature. Its purpose is to promote measures by the Member States and, as appropriate, by the Community with the aim of carrying out projects that are part of the network in order to ensure its cohesion and interoperability. This Decision is without prejudice to any financial commitment on the part of any Member State or of the Community. Article 4 This Decision is addressed to the Member States. It shall apply until 30 June 1995. The Council, acting in accordance with the conditions laid down by the Treaty, shall adopt new rules for trans-European networks in the transport infrastructure sector along multimodal lines, which shall enter into force not later than 1 July 1995. The relevant Commission proposals will be accompanied by a report on application of this Decision. Done at Brussels, 29 October 1993. For the Council The President R. URBAIN (1) OJ No C 236, 15. 9. 1992, p. 19.(2) Opinion delivered on 26 October 1993 (not yet published in the Official Journal).(3) OJ No C 19, 25. 1. 1993, p. 32.(4) Class IV: waterway permitting the passage of vessels or pushed convoys 80 to 85 m in length and with a beam of 9,50 m.(5) Class Va: waterway permitting the passage of vessels or pushed convoys 110 m in length and with a beam of 11,40 m. Class Vb: waterway permitting the passage of pushed convoys 172 to 185 m in length and with a beam of 11,40 m. PARARTIMA ANEXO / BILAG / ANHANG / / ANNEX / ANNEXE / ALLEGATO / BIJLAGE / ANEXO